Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  March 29, 2022

The Court of Appeals hereby passes the following order:

A22A1121. LOLETHA DENISE HALE                             v.   WRIGHT’S          WALK
    HOMEOWNERS’ ASSOCIATION.

      Wright’s Walk Homeowners’ Association filed a petition for tax foreclosure
against Loletha Denise Hale and others. Following a hearing, the trial court entered
an order granting the petition. Hale filed a motion to set aside that order under OCGA
§ 9-11-60 (d) and an emergency motion to recuse the trial court judge. In separate
orders, the trial court denied both motions. Hale appeals both orders, but we lack
jurisdiction.
      As to the order denying Hale’s motion to set aside under OCGA § 9-11-60 (d),
appeals from such orders must be brought by discretionary application. See OCGA
§ 5-6-35 (a) (8); Jim Ellis Atlanta, Inc. v. Adamson, 283 Ga. App. 116, 116 (640 SE2d
688) (2006). “Compliance with the discretionary appeals procedure is jurisdictional.”
Smoak v. Dept. of Human Resources, 221 Ga. App. 257, 257 (471 SE2d 60) (1996).
Hale’s failure to file a discretionary application deprives us of jurisdiction to consider
her direct appeal from the denial of her motion to set aside.
      As to the order denying Hale’s motion to recuse, “[a]n appeal of such an order
requires compliance with the interlocutory appeal provisions of OCGA § 5-6-34 (b)”
if the case remains pending below. Ellis v. Stanford, 256 Ga. App. 294, 295 (2) (568
SE2d 157) (2002). In this case, however, it does not appear that anything remains
pending below. Under OCGA § 5-6-48 (b) (3), an appeal will be dismissed “[w]here
the questions presented have become moot.” If there is nothing left for the trial court
to rule upon, then the recusal issue is moot. See Carlock v. Kmart Corp., 227 Ga.
App. 356, 361 (3) (a) (489 SE2d 99) (1997) (a matter is moot if it “cannot have any
practical effect on the existing controversy”). Thus, the recusal order that Hale wishes
to appeal is either interlocutory, if the case remains pending below, or moot, if it does
not. In either circumstance, we lack jurisdiction.
      For these reasons, this appeal is hereby DISMISSED.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          03/29/2022
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                        , Clerk.